Citation Nr: 0504012	
Decision Date: 02/15/05    Archive Date: 02/22/05

DOCKET NO.  03-22 794	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for headaches.

4.  Entitlement to service connection for fatigue.

5.  Entitlement to service connection for a left ankle 
disorder.

6.  Entitlement to service connection for a right ankle 
disorder.

7.  Entitlement to service connection for a cervical spine 
disorder, claimed as secondary to service-connected residuals 
of fractured left clavicle. 


REPRESENTATION

Veteran represented by:	Georgia Department of Veterans 
Services


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

A. Jaeger, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1992 to March 
1995.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision issued in December 2002 by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Atlanta, Georgia.  

In connection with this appeal the veteran testified at a 
personal hearing before the undersigned sitting at Atlanta, 
Georgia, in October 2004; a transcript of that hearing is 
associated with the claims file.

The Board observes that, following certification of the 
record to the Board, the veteran, via his representative, 
submitted additional evidence consisting of Atlanta VA 
Medical Center records.  In connection with the submission of 
such evidence, the veteran's representative waived RO 
consideration of the newly submitted evidence.  Therefore, 
the Board may properly consider such evidence.  See 38 C.F.R. 
§ 20.1304 (2004).

The issue of entitlement to service connection for a right 
ankle disorder is REMANDED to the RO via the Appeals 
Management Center, in Washington, D.C.  VA will notify the 
veteran if further action is required on his part.


FINDINGS OF FACT

1.  VA notified the veteran of the evidence needed to 
substantiate the claims decided herein, explained to him who 
was responsible for submitting such evidence, and obtained 
and fully developed all evidence necessary for an equitable 
disposition of these claims.

2.  The competent medical evidence of record fails to 
demonstrate a current bilateral hearing loss disability, as 
defined by VA regulations, and bilateral hearing loss was not 
shown in service, nor is there any competent medical evidence 
demonstrating that such is related to a disease or injury 
which had its onset in, or is otherwise related to, service.

3.  The competent medical evidence of record fails to 
demonstrate a current diagnosis of tinnitus, and tinnitus was 
not shown in service, nor is there any competent medical 
evidence demonstrating that such is related to a disease or 
injury which had its onset in, or is otherwise related to, 
service.
 
4.  The competent medical evidence of record fails to 
demonstrate that currently diagnosed headaches are related to 
complaints of headaches during service, a disease or injury 
which had its onset in, or is otherwise related to, service.
 
5.  The competent medical evidence of record fails to 
demonstrate a current diagnosis of fatigue, and fatigue was 
not shown in service, nor is there any competent medical 
evidence demonstrating that such is related to a disease or 
injury which had its onset in, or is otherwise related to, 
service.

6.  The competent medical evidence of record fails to 
demonstrate a current diagnosis of a left ankle disorder, and 
a left ankle disorder was not shown in service, nor is there 
any competent medical evidence demonstrating that such is 
related to a disease or injury which had its onset in, or is 
otherwise related to, service.

7.  A cervical spine disorder was not shown in service, 
currently diagnosed neck pain is not a disability for VA 
compensation purposes, and competent medical evidence of 
record fails to demonstrate that a cervical spine disorder is 
related to service-connected residuals of left clavicle 
fracture, a disease or injury which had its onset in, or is 
otherwise related to, service.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in or aggravated 
by the veteran's active duty military service.  38 U.S.C.A. § 
1110 (West 2002); 38 C.F.R. §§ 3.303, 3.385 (2004).

2.  Tinnitus was not incurred in or aggravated by the 
veteran's active duty military service.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. § 3.303 (2004).

3.  Headaches were not incurred in or aggravated by the 
veteran's active duty military service.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. § 3.303 (2004).

4.  Fatigue was not incurred in or aggravated by the 
veteran's active duty military service.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. § 3.303 (2004).

5.  A left ankle disorder was not incurred in or aggravated 
by the veteran's active duty military service.  38 U.S.C.A. § 
1110 (West 2002); 38 C.F.R. § 3.303 (2004).

6.  A cervical spine disorder was not incurred in or 
aggravated by the veteran's active duty military service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.310 
(2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), enacted November 9, 2000 
(codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002)), eliminated the concept of a well-grounded claim and 
redefined VA's obligations with respect to its duties to 
notify and assist a claimant.  In August 2001, VA issued 
regulations to implement the VCAA.  66 Fed. Reg. 45,620 
(August 29, 2001) (codified at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2004)).

The VCAA and its implementing regulations provide that VA 
will assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  

The United States Court of Appeals for Veterans Claims 
(Court) has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  For the reasons noted below, the Board 
finds that VA has complied with the notification and 
assistance provisions of the VCAA such that the Board's 
decision to proceed in adjudicating these claims does not 
prejudice the veteran in the disposition thereof.  See 
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).  


A.  Duty to Notify

The Court has indicated that notice under the VCAA must be 
given prior to an initial unfavorable decision by the agency 
of original jurisdiction.  See Pelegrini v. Principi, 18 Vet. 
App. 112, 120 (2004) (Pelegrini II).  In Pelegrini II, at 
121, the Court held that the VCAA requires VA to provide 
notice, consistent with the requirements of 38 U.S.C.A. § 
5103A, 38 C.F.R. § 3.159(b), and Quartuccio, that informs the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim, (2) that VA will 
seek to provide, and (3) that the claimant is expected to 
provide and that, furthermore, in what can be considered a 
fourth element of the requisite notice, VA must "also 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim," under 38 
C.F.R. § 3.159(b).

The Board observes that the veteran filed his service 
connection claims in April 2002, after the enactment of the 
VCAA.  The RO's initial unfavorable decision was made in 
December 2002, after the veteran had been provided notice of 
the VCAA provisions in June 2002, in accordance with 
Quartuccio and Pelegrini II, supra.  

In June 2002, the veteran was sent a letter explaining his 
role in the claims process and asking him to submit certain 
information.  In accordance with the requirements of the 
VCAA, the letter informed the veteran what evidence and 
information VA would be obtaining.  The letter explained that 
VA would make reasonable efforts to help him get evidence 
such as medical records, employment records, or other records 
from Federal agencies, but that he was responsible for 
providing sufficient information to VA to identify the 
custodian of any records.  The RO also indicated that it was 
still the veteran's responsibility to support his claims with 
appropriate evidence and provided him with information 
relevant to how to submit any evidence he wished considered 
in connection with his claims.  The RO specifically advised 
the veteran that evidence of a current disability and a nexus 
between such and service was necessary to establish direct 
service connection.  Regarding the veteran's claim of 
entitlement to service connection for a cervical spine 
disorder as secondary to service-connected residuals of 
fracture left clavicle, the letter informed him that to 
establish service connection on such a basis, evidence of a 
nexus between a current disability and his service-connected 
disability was necessary.  The veteran was further informed 
of the evidence the RO had received, what had been done to 
help with his claims, and additional evidence he should 
provide to the RO. 

Furthermore, the December 2002 rating decision and July 2003 
statement of the case specifically advised the veteran of the 
evidence and the bases for denying service connection for 
each claimed disability.  The July 2003 statement of the case 
also advised the veteran of the adjudicative actions taken, 
the evidence the RO had considered in denying the claims, and 
the evidence the veteran still needed to submit to 
substantiate his claims as well as the relevant laws and 
regulations governing service connection and VA's duties to 
assist under 38 C.F.R. § 3.159, with reference to the 
relevant VCAA cites in the United States Code.  

The Board finally notes that the veteran was afforded 
opportunity to submit additional evidence and argument in 
support of each of the claims decided herein.  Specifically, 
the veteran offered testimony at a personal hearing in 
October 2004 before the undersigned Veterans Law Judge.  The 
Board observes that at such time, the record was held open 
for 60 days in order for the veteran to submit additional 
evidence.  Therefore, the Board concludes that the veteran 
has been afforded appropriate notice under the VCAA.

B.  Duty to Assist

VA has also made reasonable efforts to identify and obtain 
relevant records in support of the veteran's claims.  38 
U.S.C.A. § 5103A (a), (b), and (c).  The relevant medical 
evidence contained in the claims file includes the veteran's 
service medical records as well as treatment records from the 
Atlanta VA Medical Center.  The Board notes that at the 
veteran's October 2004 Board hearing, he indicated that there 
may be outstanding records from March Air Force Base 
Hospital.  However, contained in the veteran's service 
medical records is an Emergency Care and Treatment record 
from March Air Force Base Hospital, California, dated 
February 14, 1993, that reflects that the veteran was seen at 
3:15 p.m. for injuries incurred while sledding on a tube.  
Such record documents the veteran's complaints, a physical 
examination, and a final diagnosis.  The veteran was released 
at 4:30 p.m. the same day.  Another record indicates that the 
veteran was seen in Orthopedics at the Naval Hospital at 
Great Lakes, Illinois, on February 16, 1993.  There is no 
indication that there are additional outstanding records 
available from March Air Force Base Hospital as the veteran 
was treated and released at March Air Force Base Hospital, 
California, on February 14, 1993, and was seen at the Naval 
Hospital at Great Lakes, Illinois, two days later.  In 
addition, the Board observes that at the veteran's October 
2004 Board hearing, the record was held open for 60 days in 
order for the veteran to submit additional evidence.  
Thereafter, in December 2002, the veteran submitted treatment 
records from the Atlanta VA Medical Center.  The veteran has 
not identified any additional outstanding relevant medical 
evidence to be considered in connection with his service 
connection claims.   

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to decide the claim.  See 
38 C.F.R. § 3.159(c)(4)(i).  The Board finds that a current 
VA examination to determine whether bilateral hearing loss, 
tinnitus, headaches, fatigue, and a left ankle disorder are 
etiologically related to service is not necessary to decide 
the veteran's claims.  Any current medical opinion linking 
such disabilities to the veteran's military service would 
necessarily be based upon the unsubstantiated history 
provided by the veteran following his discharge from service.  
In the absence of any evidence of current bilateral hearing 
loss, tinnitus, fatigue, and a left ankle disorder, there is 
no competent basis upon which to conclude that such claimed 
disabilities are related to service.  Pertinent to the 
veteran's claim for service connection for headaches, an 
examination is unnecessary as the veteran's single complaint 
of headaches while in service was acute and transitory, and, 
the veteran himself stated in March 2004 that such headaches 
began five years previously.  As such, there is no competent 
basis upon which to conclude that any current complaints 
regarding headaches are related to service.  

Regarding the veteran's claim of entitlement to service 
connection for a cervical spine disorder, he was afforded a 
VA examination in July 2002.  The Board notes that such 
examination was conducted by a physician who considered 
factors relevant to the veteran's claim and the examination 
report contains findings pertinent to the veteran's neck 
disorder, to include addressing the relationship between the 
veteran's claimed neck disorder and his service-connected 
left shoulder disability.  The Board observes that the 
veteran has not argued or submitted evidence indicating that 
the July 2002 VA examination is insufficient for deciding his 
pending claim.  

In addition, no competent medical evidence even suggesting a 
causal connection between his claimed disabilities and 
service, or service-connected left shoulder disability, has 
been submitted or identified by the veteran.  Thus, the Board 
concludes that further examination is not necessary as there 
is sufficient medical evidence upon which the Board may base 
its decision.  

Under the circumstances of this case, "the record has been 
fully developed," and "it is difficult to discern what 
additional guidance VA could have provided to the veteran 
regarding what further evidence he should submit to 
substantiate his claim."  Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004); see also Livesay v. Principi, 
15 Vet. App. 165, 178 (2001) (en banc) (observing that "the 
VCAA is a reason to remand many, many claims, but it is not 
an excuse to remand all claims."); Reyes v. Brown, 7 Vet. 
App. 113, 116 (1994); Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (both observing circumstances as to when a remand 
would not result in any significant benefit to the claimant); 
Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993) (holding 
that when the Board addresses in its decision a question that 
has not been addressed by the RO, it must consider whether 
the appellant has been given adequate notice to respond and, 
if not, whether he has been prejudiced thereby).  

Therefore, the Board is satisfied that the RO has complied 
with the duty to assist requirements of the VCAA and the 
implementing regulations and the record is ready for 
appellate review.

II.  Factual Background

The relevant evidence of record includes the veteran's 
service medical records, treatment records from the Atlanta 
VA Medical Center, and VA examination reports dated in August 
1995 and July 2002. 

A.	Bilateral Hearing Loss

The veteran's service medical records contain an August 1992 
audiological evaluation.  At such evaluation, the veteran's 
pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
0
         
5
5
0
LEFT
5
-5
-10
-5
5

On an audiological evaluation conducted in September 1992, 
pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
0
5
10
5
LEFT
0
0
-5
0
10

In May 1994, it was documented that the veteran was screened 
for inclusion into the hearing conservation program and had 
been found to be at risk of exposure to hazardous noise 
levels.  He was admitted to the program and it was noted that 
double hearing protection was required.  The veteran was 
advised of the permanent nature of noise induced hearing 
loss, the hearing conservation program, and each individual's 
responsibility to prevent noise induced hearing loss.  He was 
also issued earplugs.  

The veteran's March 1995 separation examination reflects pure 
tone thresholds, in decibels, were as follows:






HERTZ



500
1000
2000
3000
4000
RIGHT
0
-10
5
5
-5
LEFT
5
-10
-5
0
15

Also, at the time of the veteran's March 1995 separation 
examination, he denied having had or currently having hearing 
loss.  

The August 1995 and July 2002 VA examinations fail to reflect 
any complaints or diagnosis of bilateral hearing loss.

The records from the Atlanta VA Medical Center are negative 
for any complaints, treatment, or diagnosis regarding 
bilateral hearing loss.     

B.	Tinnitus

The veteran's service medical records, to include his March 
1995 separation examination, are negative for any complaints, 
treatment, or diagnosis of tinnitus. 

The August 1995 and July 2002 VA examinations fail to reflect 
any complaints or diagnosis of tinnitus.   

The records from the Atlanta VA Medical Center are negative 
for any complaints, treatment, or diagnosis regarding 
tinnitus.     

C.	Headaches

The veteran's service medical records contain an Emergency 
Care and Treatment record from March Air Force Base Hospital 
in California, dated February 14, 1993.  Such reveals that 
the veteran was sledding on a tube and hit a snow bank at Big 
Bear, California.  The veteran's chief complaints were left 
shoulder and back pain.  Subjectively, the veteran indicated 
that he walked away from the blunt injury, then fainted for a 
few seconds.  He denied headaches.  Objectively, the veteran 
had an abrasion on his left cheek which did not require 
sutures.  The veteran was diagnosed with a left clavicle 
fracture. 

A February 1993 record from the Naval Hospital in Great 
Lakes, Illinois, reveals that the veteran injured his left 
clavicle on February 14, 1993, and was treated at March Air 
Force Base Hospital.  Per the veteran's report, he was 
diagnosed with a left clavicle fracture.  He also indicated 
that he had a blunt head injury with approximately 15 minutes 
loss of consciousness.  The veteran stated that he was dizzy 
at times, but there was no decrease in coordination, no 
nausea or vomiting, and no visual or mental status change.  
Objectively, he had superficial abrasions of the right 
frontal and left zygomatic areas.  The impression was left 
clavicular fracture and mild post-concussive syndrome.  The 
following week the veteran was seen for follow-up and he 
stated that he was still dizzy and drowsy at times.  
Objectively, the veteran's mental status was intact.  
Neurologically, the veteran was nonfocal.  The assessment was 
mild post concussive syndrome.     

In March 1993, the veteran was again seen for follow-up for 
post concussive syndrome.  He stated that he felt okay, 
except he had occasional temporal headaches which lasted 30 
minutes and resolved spontaneously.  Objectively, the veteran 
was in no acute distress and neurologically, he was nonfocal.  
The assessment was resolving post concussive syndrome.  

The veteran's March 1995 separation examination reveals that 
the veteran denied having had or currently having frequent or 
severe headaches.  

The August 1995 VA examination reflects that, upon objective 
examination, the veteran's neurological system was grossly 
intact.  There was no complaints or findings regarding 
headaches. 

The July 2002 VA examination fails to reflect any complaints 
or diagnosis of headaches.

Records from the Atlanta VA Medical Center show that in March 
2004 the veteran complained of frequent headaches.  He 
reported that he had such headaches for the past five years.  
He stated that he had headaches three times a week, but 
denied any recent increase in frequency or intensity.  The 
veteran stated that his headaches were triggered by noises 
such as thunder and by going from cold to hot places.  He 
also reported that bright lights trigger the headaches and 
occasionally there was vomiting with the headaches.  The 
assessment was possible migraine variant.  In November 2004, 
the veteran again complained of headaches.  He stated that 
they occur about three times a week and were worse with 
changes in the weather.  He had some photophobia.  The 
assessment was chronic intermittent headaches, with migraine 
component.  

D.	Fatigue

The veteran's service medical records, to include his March 
1995 separation examination, are negative for any complaints, 
treatment, or diagnosis of fatigue. 

The August 1995 and July 2002 VA examinations fail to reflect 
any complaints or diagnosis of fatigue.   

The records from the Atlanta VA Medical Center are negative 
for any complaints, treatment, or diagnosis regarding 
fatigue.     

E.	Left Ankle Disorder

The veteran's service medical records, to include his March 
1995 separation examination, are negative for any complaints, 
treatment, or diagnosis of a left ankle disorder. 

The August 1995 and July 2002 VA examinations fail to reflect 
any complaints or diagnosis of a left ankle disorder.   

The records from the Atlanta VA Medical Center are negative 
for any complaints, treatment, or diagnosis regarding a left 
ankle disorder.     

F.	Cervical Spine Disorder

The veteran's service medical records reflect that, as a 
result of a February 1993 injury and subsequent treatment, 
the veteran was discharged as medically unfit as a result of 
status-post left distal clavicle excision with persistent 
shoulder pain and status-post left distal clavicle fracture 
and malunion.  

At the veteran's separation examination in March 1995, his 
head, face, neck, and scalp, as well as his spine and other 
musculoskeletal systems, were normal upon clinical 
evaluation.

The August 1995 VA examination reflects that, upon objective 
examination, the veteran's neck was supple, had full range of 
motion, and no tenderness.  

The July 2002 VA examination reflects complaints of neck and 
shoulder pain.  Subjectively, the veteran indicated that the 
pain began after he had surgery on his left shoulder while in 
the military.  He said that prior to his surgery, he did not 
have neck pain.  Upon objective examination, range of motion 
of the veteran's cervical spine did not illicit pain, muscle 
spasm, or tenderness.  His range of motion was normal.  There 
were no signs of radiculopathy or ankylosis.  An X-ray of the 
cervical spine was normal with no abnormalities seen.  The 
assessment was neck pain was most likely compensatory muscle 
use to maintain shoulder stability. 

Records from the Atlanta VA Medical Center show that in 
November 2004 the veteran complained of neck pain.  X-rays 
revealed an impression of normal cervical spine and 
precervical soft tissue.

III.  Service Connection 

General Regulations Governing Service Connection

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  This may be shown 
by affirmative evidence showing inception or aggravation 
during service or through statutory presumptions.  Id.  
Service connection may also be granted for any disease 
diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

Direct service connection may not be granted without medical 
evidence of a current disability; medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury. See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) 
(table)].

Alternatively, service connection may be established under 
38 C.F.R. § 3.303(b) by (a) evidence of (i) the existence of 
a chronic disease in service or during an applicable 
presumption period under 38 C.F.R. § 3.307 and (ii) present 
manifestations of the same chronic disease, or (b) when a 
chronic disease is not present during service, evidence of 
continuity of symptomatology.  

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

A.	Bilateral Hearing Loss

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The veteran contends that while serving aboard a naval ship 
during his military career, he was exposed to high levels of 
noise.  As a result of such exposure, he claims that he has 
current bilateral hearing loss and, as such, service 
connection is warranted for such disability.

The veteran, as a lay person, is competent to testify 
regarding in-service noise exposure.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  At his October 2004 
Board hearing, the veteran indicated that his work as an 
electrician's mate aboard a naval ship exposed him to 
aircraft, boiler rooms, engines, and gas turbines.  He stated 
that he wore earplugs to protect against high noise levels; 
however, such only cushioned the noise exposure.  Included in 
the veteran's service medical records is a document 
indicating that he had been found to be at risk of exposure 
to hazardous noise levels.  As such, the Board finds that the 
veteran had in-service noise exposure.  

However, based on audiological evaluations of record, the 
veteran does not have a bilateral hearing loss disability as 
defined by VA regulations.  See 38 C.F.R. § 3.385.  In the 
absence of competent medical evidence of a present 
disability, there is no basis on which to establish service 
connection.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).

The Board has considered the applicability of the benefit of 
the doubt doctrine.  However, the preponderance of the 
evidence is against the veteran's claim of entitlement to 
service connection for bilateral hearing loss.  As such, that 
doctrine is not applicable in the instant appeal and his 
claim must be denied.  38 U.S.C.A. § 5107.




B.	Tinnitus

The veteran contends that while serving aboard a naval ship 
during his military career, he was exposed to high levels of 
noise.  As a result of such exposure, he claims that he has 
current tinnitus and, as such, service connection is 
warranted for such disability.

As indicated in the previous section, the Board finds that 
the veteran had in-service noise exposure.  Additionally, the 
veteran, as a lay person is competent to testify regarding 
ringing in his ears.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992).  However, there is no competent medical 
evidence of record demonstrating that the veteran has a 
current diagnosis of tinnitus.  There were no complaints or 
findings of tinnitus on a number of examinations.   In the 
absence of competent medical evidence of a present 
disability, there is no basis on which to establish service 
connection.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).

The Board has considered the applicability of the benefit of 
the doubt doctrine.  However, the preponderance of the 
evidence is against the veteran's claim of entitlement to 
service connection for tinnitus.  As such, that doctrine is 
not applicable in the instant appeal and his claim must be 
denied.  38 U.S.C.A. § 5107.

C.	Headaches

At his October 2004 Board hearing, the veteran contended that 
he experienced an injury in February 1993 that resulted in a 
loss of consciousness.  The veteran claims that his current 
headaches are a result of such injury.  As such, he claims 
that he is entitled to service connection for headaches.  

The veteran has a current diagnosis of chronic intermittent 
headaches, with migraine component.  The Board observes that 
the veteran's service medical records reflect in-service 
treatment for post concussive syndrome and, in March 1993, 
the veteran complained of occasional temporal headaches.  The 
remainder of the service medical records are otherwise 
negative for complaints, treatment, or diagnoses of 
headaches.  Also, the March 1995 separation examination 
documents the veteran's denial of having frequent or severe 
headaches.  Moreover, in March 2004 the veteran indicated 
that his headaches began five years previously, which is 
approximately 6 years after his injury in service in 1993.  
Thus, the Board finds that any complaints of headaches the 
veteran may have had in service were acute and transitory and 
resolved without residual pathology. 

Additionally, the record contains no competent medical 
opinion that diagnosed chronic intermittent headaches, with 
migraine component, are related to a disease or injury during 
service, or otherwise had their onset during service.  Post-
service medical records are negative for any reference to 
service as a cause of the veteran's current complaints.  
Rather, the evidence of a nexus between active duty service 
and claimed headaches is limited to the veteran's own 
statements.  This is not competent evidence since laypersons, 
such as the veteran, are not qualified to render an opinion 
concerning medical causation.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  Absent competent evidence of a 
causal nexus between the veteran's claimed headaches and 
service, he is not entitled to service connection.  

The Board has considered the applicability of the benefit of 
the doubt doctrine.  However, the preponderance of the 
evidence is against the veteran's claim of entitlement to 
service connection for headaches.  As such, that doctrine is 
not applicable in the instant appeal and his claim must be 
denied.  38 U.S.C.A. § 5107.

D.	Fatigue

The Board observes that the veteran served in the Southwest 
Asia Theater of operations during the Persian Gulf War; 
however, he does not allege, nor does the record reflect, 
that he has raised a claim that he is entitled to service 
connection for an undiagnosed illness manifested by fatigue.  
Rather, at his October 2004 Board hearing, the veteran claims 
that following his injury in February 1993, he has had 
ongoing fatigue.  He states that he is tired by 10:30 a.m. 
and is continually exhausted.  As such, the veteran claims 
entitlement to service connection for fatigue.

Despite the veteran's contentions, there is no evidence of 
record demonstrating that the veteran has a current diagnosis 
of fatigue.  In the absence of competent medical evidence of 
a present disability, there is no basis on which to establish 
service connection.  See Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992).

The record contains no competent medical opinion that the 
veteran has fatigue or that his claimed fatigue is related to 
a disease or injury during service, or otherwise had its 
onset during service.  Rather, the evidence of a nexus 
between active duty service and claimed fatigue is limited to 
the veteran's own statements.  This is not competent evidence 
since laypersons, such as the veteran, are not qualified to 
render an opinion concerning medical causation.  See Espiritu 
v. Derwinski, 2 Vet. App. 492, 494 (1992).  Absent competent 
evidence of a causal nexus between the veteran's claimed 
fatigue and service, he is not entitled to service 
connection.  

The Board has considered the applicability of the benefit of 
the doubt doctrine.  However, the preponderance of the 
evidence is against the veteran's claim of entitlement to 
service connection for fatigue.  As such, that doctrine is 
not applicable in the instant appeal and his claim must be 
denied.  38 U.S.C.A. § 5107.



E.	Left Ankle Disorder

The veteran contends that when he was in a sledding accident 
in February 1993, he injured his left ankle and as such, 
service connection is warranted. 

Despite the veteran's contentions, there is no competent 
evidence of record demonstrating that the veteran has a left 
ankle disorder.  In the absence of competent medical evidence 
of a present disability, there is no basis on which to 
establish service connection.  See Brammer v. Derwinski, 3 
Vet. App. 223, 225 (1992).

The record contains no competent medical opinion that the 
veteran has a left ankle disorder or that his claimed 
disorder is related to a disease or injury during service, or 
otherwise had its onset during service.  Rather, the evidence 
of a nexus between active duty service and claimed left ankle 
disorder is limited to the veteran's own statements.  This is 
not competent evidence since laypersons, such as the veteran, 
are not qualified to render an opinion concerning medical 
causation.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  Absent competent evidence of a causal nexus between 
the veteran's claimed left ankle disorder and service, he is 
not entitled to service connection.  

The Board has considered the applicability of the benefit of 
the doubt doctrine.  However, the preponderance of the 
evidence is against the veteran's claim of entitlement to 
service connection for a left ankle disorder.  As such, that 
doctrine is not applicable in the instant appeal and his 
claim must be denied.  38 U.S.C.A. § 5107.

F.	Cervical Spine Disorder

Disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  When service connection is thus established for a 
secondary condition, the secondary condition shall be 
considered a part of the original condition.  38 C.F.R. § 
3.310(a).  

The Board notes that the veteran does not allege, nor does 
the record reflect, that he first manifested a cervical spine 
disorder during service or that a cervical spine disorder is 
otherwise related to service on a direct basis.  Rather, he 
claims entitlement to service connection for a cervical spine 
disorder as secondary to service-connected residuals of 
fractured left clavicle.  Specifically, the veteran contends 
that he has a current cervical spine disorder that is the 
result of, or increased in severity due to, his service-
connected left shoulder injury.  He states that since 
injuring his left shoulder while in the military, he has had 
ongoing neck pain.  Therefore, the veteran claims that 
service connection is warranted for his cervical spine 
disorder secondary to service-connected left shoulder 
disability.  

A cervical spine disorder has not been diagnosed by competent 
medical evidence.  While the veteran complains of pain in his 
neck and the July 2002 VA examiner assessed the neck pain as 
most likely due to compensatory muscle use to maintain 
shoulder stability, X-ray examination at that time showed no 
abnormalities of the cervical spine and an actual cervical 
spine disability was not diagnosed.  The Court has held that 
pain alone, without a diagnosed or identifiable underlying 
malady or condition, does not in and of itself constitute a 
disability for which service connection may be granted.  
Sanchez-Benitez v. West, 13 Vet. App. 282 (1999), appeal 
dismissed in part, and vacated and remanded in part sub nom.  
Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).  
The veteran is already service connected for his left 
clavicle fracture and has been assigned a disability rating 
for it.  However, a separate cervical spine disorder has not 
been demonstrated.  As such, the veteran does not have a 
currently diagnosed cervical spine disorder and in the 
absence of competent medical evidence of a present 
disability, there is no basis on which to establish service 
connection.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).

As pain alone is not a disability, the record contains no 
competent medical evidence that the veteran has a distinct 
cervical spine disorder that is related to a service-
connected fracture of the left clavicle, a disease or injury 
during service, or otherwise had its onset during service.  
Rather, the evidence of a nexus between service-connected 
left shoulder disability or active duty service and a claimed 
cervical spine disorder is limited to the veteran's own 
statements.  This is not competent evidence since laypersons, 
such as the veteran, are not qualified to render an opinion 
concerning medical causation.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  Absent competent evidence of a 
causal nexus between an actual, diagnosed cervical spine 
disorder and a service-connected disability or service, the 
veteran is not entitled to service connection.  

The Board has considered the applicability of the benefit of 
the doubt doctrine.  However, the preponderance of the 
evidence is against the veteran's claim of entitlement to 
service connection for a cervical spine disorder.  As such, 
that doctrine is not applicable in the instant appeal and his 
claim must be denied.  38 U.S.C.A. § 5107.




ORDER

Service connection for bilateral hearing loss is denied. 

Service connection for tinnitus is denied.

Service connection for headaches is denied.

Service connection for fatigue is denied. 

Service connection for a left ankle disorder is denied. 

Service connection for a cervical spine disorder, claimed as 
secondary to service-connected residuals of fractured left 
clavicle, is denied. 


REMAND

Regarding the veteran's claim of entitlement to service 
connection for a right ankle disorder, he contends that he 
injured his right ankle by rolling it during his military 
service.  He states that he sought treatment in service for 
such injury and that his current right ankle disorder is a 
result of his in-service injury.  As such, the veteran claims 
that service connection is warranted for such disability.  

The veteran's service medical records reflect in October 
1994, the veteran was seen with complaints of pain, limited 
range of motion, and difficulty with ambulation due to 
twisting his right ankle by stepping on a lawn sprinkler.  He 
denied any numbness or tingling and related that he was only 
in pain.  The veteran also denied any other trauma and 
indicated that when the injury occurred, he heard and felt a 
"pop."  Upon objective examination, it was observed that 
the veteran had a noted marked limp on the right side.  
Comparison showed moderate edema on the right lateral 
malleolus and surrounding area.  Such area was tender to 
palpation, had 


limited range of motion, and diminished strength with active 
resistance.  It was noted that the ankle was neurologically 
intact and there was no ecchymosis or erythema.  The 
assessment was inversion injury of the right ankle, rule out 
avullision fracture at talofibular joint.  

Later in October 1994, the veteran was seen for a follow-up 
on his right ankle.  It was observed that there was no 
swelling or deformity, but the veteran did have pain and 
tenderness on the ankle.  In November 1994, the veteran 
complained of a sore right ankle.  Objectively, there was no 
swelling, slightly limited range of motion, and pain present 
on inversion and heel tapping.  The assessment in October 
1994 and November 1994 was resolving sprain.  The veteran's 
March 1995 separation examination revealed that he self-
reported having swollen or painful joints.  However, his 
lower extremities were normal upon clinical evaluation.  

Post-service medical records from the Atlanta VA Medical 
Center show that in March 2004 the veteran complained of 
right ankle pain.  In November 2004, the veteran again 
complained of right ankle pain.  It was noted that in 1994, 
the veteran had an ankle sprain, with eversion of the ankle 
and since that time, he had ongoing problems with pain in the 
ankle, especially with climbing stairs.  Objectively, the 
veteran's right ankle had good range of motion.  The color 
and temperature was normal and there was no swelling.  X-rays 
revealed an impression of normal bones and joints of right 
ankle.  It was noted that there was a small accessory ossicle 
(os subfibulare).  The assessment was ankle pain, status-post 
injury, with likely degenerative arthritis.  

However, the claims file contains insufficient medical 
evidence relevant to the etiology of the veteran's current 
right ankle disorder, in particular lacking any opinion as to 
whether any current disability is related to the complaints 
and findings noted during the veteran's military service 
approximately 10 years earlier.  Therefore, prior to the 
Board's consideration of this claim, a remand to obtain a VA 
examination opinion is warranted.  

Accordingly, this case is REMANDED for the following:

1.  The RO should schedule the veteran 
for a VA examination by a physician with 
the appropriate expertise to determine 
the nature and etiology of any claimed 
right ankle disorder.  The claims file 
should be made available for the examiner 
and the examiner should note its 
availability in the provided report.  All 
indicated evaluations, studies, and 
tests, to include X-rays, deemed 
necessary by the examiner should be 
conducted.  The examiner is requested to 
identify all current right ankle 
disabilities and to provide an opinion as 
to whether it is "likely", "unlikely", 
or "at least as likely as not" that 
each current diagnosis is causally 
related to the veteran's in-service 
complaints, or, is otherwise related to 
his military service.  All opinions 
expressed should be accompanied by 
supporting rationale.  

2.  After completing the above, the 
veteran's service connection claim should 
be re-adjudicated, based on the entirety 
of the evidence.  If the benefit sought 
on appeal is not granted to the veteran's 
satisfaction, he and his representative 
should be provided with a supplemental 
statement of the case.  An appropriate 
period of time should be allowed for 
response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).



	                        
____________________________________________
	STEVEN L. COHN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


